      Case 4:20-cv-00515 Document 11 Filed on 05/18/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 SEAN WHITE,                                   )
                                               )
         Plaintiff,                            )
                                               )        Civil Action No. 4:20-CV-00515
 v.                                            )
                                               )             Hon. Alfred H. Bennett
 ESA P PORTFOLIO, L.L.C.,                      )
                                               )
         Defendant.                            )




                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), by and between Plaintiff Sean

White and Defendant ESA P Portfolio, L.L.C. that all claims in the above entitled and numbered

action shall be dismissed with prejudice. Each party will bears all its own costs, expenses, and

attorneys’ fees in the above captioned case.


 Dated: May 18, 2020                               Respectfully submitted,

                                                    /s/ Jasmine M. Tobias_____________
                                                    Kelly F. Bagnall
                                                    Texas Bar No. 7375800
                                                    Jasmine M. Tobias
                                                    Texas Bar No. 24088822
                                                    Holland & Knight LLP
                                                    200 Crescent Ct #1600
                                                    Dallas, TX 75201
                                                    Telephone: (214) 964-9500
                                                    Facsimile: (214) 964-9501
                                                    kelly.bagnall@hklaw.com
                                                    jasmine.tobias@hklaw.com

                                                    Christine F. Gay
                                                    pro hac vice forthcoming
                                                    Holland & Knight LLP
                                                    701 Brickell Avenue, Suite 3000


#75036101_v1
      Case 4:20-cv-00515 Document 11 Filed on 05/18/20 in TXSD Page 2 of 2




                                          Miami, Florida 33131
                                          (305) 374-8500
                                          (305) 789-7799 (fax)
                                          christine.gay@hklaw.com

                                          Attorneys for Defendant ESA P Portfolio,
                                          L.L.C.


                                          /s/ R. Bruce Tharpe _______________
                                          R. Bruce Tharpe
                                          Law Office of R. Bruce Tharpe, PLLC
                                          1449 E. 12th St
                                          Brownsville, TX 78520
                                          Telephone: (956) 620-6184

                                          Attorney for Plaintiff Sean White




#75036101_v1
